This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 32,518 consolidated with 32,156

 5 CARLOS TOVAR,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Scott M. Davison
13 Albuquerque, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 FRY, Judge.

17   {1}    Defendant had appealed from the district court’s judgment and sentence,

18 entered pursuant to a jury trial, convicting him for the charges of first degree

19 kidnapping, second degree criminal sexual penetration, and aggravated battery of a
 1 household member causing great bodily harm.           We were not persuaded that

 2 Defendant’s docketing statement demonstrated error and issued a notice of proposed

 3 summary disposition, proposing to affirm. Defendant filed several pleadings in this

 4 Court, but no memorandum in opposition in Case Number 32,156 and no docketing

 5 statement in Case Number 32,518. We issued several orders in response to defense

 6 counsel’s conduct, including an order to show cause in person and an order quashing

 7 the order to show cause that also consolidated Case Numbers 32,156 and 32,518, and

 8 ordered Defendant to file either a memorandum in opposition or a notice of intent that

 9 no memorandum in opposition will be filed. Defendant has filed a notice of intent to

10 waive the filing of the memorandum in opposition. For the reasons set forth in the

11 notice, therefore, we affirm the district court’s judgment and sentence.

12   {2}   IT IS SO ORDERED.



13
14                                         CYNTHIA A. FRY, Judge

15 WE CONCUR:



16
17 RODERICK T. KENNEDY, Chief Judge


18

                                             2
1 MICHAEL D. BUSTAMANTE, Judge




                                 3